Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered December 6, 1984, convicting him of rape in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the Sandoval hearing was not transcribed, the trial court, after the rendition of the verdict, did indicate, on the record, the terms of its ruling. Defense counsel, moreover, acknowledged that he understood the ruling to be as the court had indicated. The record further discloses that the defendant also acknowledged, in writing, that he was aware of the scope of the court’s ruling, and that he "[did] not desire to testify in the present case”. Under the circumstances, we find that the defendant’s waiver of his right to testify was valid (see, People v Duffy, 36 NY2d 258, motion to amend remittitur granted 36 NY2d 857, cert denied 423 US 861).
We further find, contrary to the defendant’s contentions, that certain remarks made by the prosecutor during summation did not deprive the defendant of a fair trial and do not warrant reversal of his conviction (see, People v Brosnan, 32 NY2d 254; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837).
We find no merit to the remaining contention raised by the defendant. Thompson, J. P., Bracken, Brown and Eiber, JJ., concur.